   Case: 1:17-cv-05331 Document #: 86 Filed: 11/17/20 Page 1 of 14 PageID #:243




                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

FADEEL SHUHAIBER,                                )
                                                 )
              Plaintiff,                         )      No. 1:17-cv-05331
                                                 )
       v.                                        )      Judge Edmond E. Chang
                                                 )
THOMAS W. DEC, et al.,                           )
                                                 )
              Defendants.                        )

                           MEMORANDUM OPINION AND ORDER

       Fadeel Shuhaiber brings this civil-rights lawsuit, 42 U.S.C. § 1983, alleging

that Cook County Jail officers and paramedics provided inadequate medical care

when he was detained in the Jail.1 R. 44, Third Am. Compl. ¶¶ 1–9. When he filed

the initial complaint, Shuhaiber listed the defendants as “John Doe” Defendants, be-

cause he did not know the identities of the officers and paramedics. R. 1. He later

amended the complaint three times in order to name the proper parties to the suit.

See R. 19, 33, 44. The Defendants now move to dismiss the Third Amended Com-

plaint, arguing that it was filed too late under the applicable statute of limitations.

R. 47. The statute of limitations is an affirmative defense that typically does not need

to be pled around, but in this particular case, the limitations issue can be decided at

the pleading stage. For the reasons explained more fully below, the motion to dismiss

is granted.




       1The  Court has federal-question jurisdiction under 28 U.S.C. § 1332 and supplemental
jurisdiction over the state law claims under 28 U.S.C. § 1367.
   Case: 1:17-cv-05331 Document #: 86 Filed: 11/17/20 Page 2 of 14 PageID #:244




                                     I. Background

       For purposes of this motion, the Court accepts as true the factual allegations

in the Third Amended Complaint. Erickson v. Pardus, 551 U.S. 89, 94 (2007). At the

relevant time, Shuhaiber was a detainee in Cook County Jail. Third Am. Compl. ¶ 3.2

In mid-October 2016, Shuhaiber and another detainee got into a fight. Id. ¶ 12. As a

result, Shuhaiber suffered injuries to his leg and arm, which caused severe pain, re-

quired physical therapy, and occasionally confined Shuhaiber to a wheelchair. Id.

¶¶ 12-13. The following year, in mid-May 2017, a different detainee struck Shuhaiber

in the face, causing him to fall over a chair and onto the floor. Id. ¶¶ 16-17. Because

the previous injuries had not completely healed, Shuhaiber could not stand on his

own and remained lying on the floor. Id. ¶¶ 17-18, 21. Meanwhile, an officer re-

strained the other inmate and called for help. Id. ¶ 18-19.

       A paramedic responded to the call, but according to Shuhaiber, the paramedic’s

examination was “superficial,” as it did not include any follow-up evaluation or any

review of his medical condition as a diabetic. Third Am.Compl. ¶¶ 20, 22. Despite

Shuhaiber’s inability to stand up or walk without the help of several other officers,

the paramedic “cleared” him to return to his cell. Id. ¶¶ 22-23. None of the Jail staff

followed up with Shuhaiber, and none of the medical staff administered the insulin

necessary to treat his diabetic condition. Id. ¶¶ 24-25. Around 31 hours after the as-

sault, prison staff found Shuhaiber unresponsive on the floor of his cell, having fallen


       2There   is a bit of confusion in the Third Amended Complaint, which alleges that
Shuhaiber was incarcerated at Stateville Correctional Center at the relevant time. Third Am.
Compl. ¶ 3. But his response brief makes clear that he was detained in the Cook County Jail
at the time, R. 54 at 1, which makes sense because he has sued Cook County Jail employees.


                                             2
   Case: 1:17-cv-05331 Document #: 86 Filed: 11/17/20 Page 3 of 14 PageID #:245




down, Shuhaiber alleges, from the lack of proper treatment. Id. ¶ 27. The fall caused

Shuhaiber to suffer a blunt head trauma. Id. ¶ 26.

      Two months later, on July 19, 2017, Shuhaiber filed this case pro se against

Sheriff Tom Dart, Director Olsen, “ADA Sabrina,” and various “John Doe” officers,

paramedics, and doctors. R. 1. In December 2017, the Court dismissed the complaint

as against the named defendants, but held that the complaint adequately stated a

claim against the unknown defendants. R. 10. The following year, in July 2018,

Shuhaiber filed the First Amended Complaint, naming Sheriff Tom Dart and six John

and Jane Does as defendants. R. 19. A few months later, in October 2018, Shuhaiber

filed the Second Amended Complaint to add Cook County as a defendant. R. 33. Fi-

nally, the next year, on August 2, 2019, Shuhaiber filed the Third Amended Com-

plaint to name specific individual defendants rather than John Does. R. 44. Given the

two-year statute of limitations that applies to Shuhaiber’s claims, the Defendants

have moved to dismiss the Third Amended Complaint.

                               II. Standard of Review

      Although the Defendants style their motion as invoking Rule 12(b)(6), in real-

ity it seeks judgment on the pleadings. The statute of limitations is an affirmative

defense, and “plaintiffs need not anticipate and attempt to plead around all potential

defenses.” Xechem, Inc. v. Bristol-Myers Squibb Co., 372 F.3d 899, 901 (7th Cir. 2004).

Indeed, the Seventh Circuit has noted that dismissal under Rule 12(b)(6) on the basis

of the statute of limitations is “irregular,” because Rule 12(b)(6) tests the adequacy of

the legal claim, not its timeliness. United States v. Northern Trust Co., 372 F.3d 886,




                                           3
   Case: 1:17-cv-05331 Document #: 86 Filed: 11/17/20 Page 4 of 14 PageID #:246




888 (7th Cir. 2004) (citing Fed. R. Civ. P. 8(c)). Nevertheless, when the allegations of

the complaint itself reveal that the case is barred by the statute of limitations, dis-

missal might be appropriate. Indep. Trust Corp. v. Stewart Info. Servs. Corp., 665

F.3d 930, 935 (7th Cir. 2012); Jay E. Hayden Found. v. First Neighbor Bank, N.A.,

610 F.3d 382, 383 (7th Cir. 2010) (“[I]f it is plain from the complaint that the [statute

of limitations] defense is indeed a bar to the suit dismissal is proper without further

pleading.”). So long as no discovery is needed to fill-in factual gaps, a dismissal on

statute of limitations grounds can be properly granted as, in effect, a judgment on the

pleadings under Federal Rule of Civil Procedure 12(c). Brownmark Films, LLC v.

Comedy Partners, 682 F.3d 687, 690 (7th Cir. 2012) (citing Brooks v. Ross, 578 F.3d

574, 579 (7th Cir. 2009)).

                                     III. Analysis

      On its face, the Third Amended Complaint does reflect a statute of limitations

problem: Shuhaiber filed it in August 2019, which is more than two years after the

May 2017 accrual of the claims against the Defendants. In Illinois, Section 1983 civil-

rights claims for personal injuries, like the claims in this case, are governed by a two-

year statute of limitations. See Brooks v. City of Chicago, 564 F.3d 830, 832 (7th Cir.

2009) (citing 735 ILCS 5/13-202). The Third Amended Complaint is the first one ac-

tually identifying the Defendants by name, so they argue that the operative com-

plaint against them was filed too late. In response, Shuhaiber contends that the Third

Amended Complaint ought to relate back to the filing date of the initial Complaint

under Federal Rule of Civil Procedure 15(c)(1)(C).




                                           4
   Case: 1:17-cv-05331 Document #: 86 Filed: 11/17/20 Page 5 of 14 PageID #:247




                                   A. Relation Back

      Shuhaiber’s relation-back argument relies on a rule that gives, under certain

circumstances, a later-filed complaint the benefit of an earlier-filing date if there was

a “mistake” as to the proper defendant’s identity in the original complaint:

      (1) An amendment to a pleading relates back to the date of the original plead-
      ing when:

             (C) the amendment changes the party or the naming of the party against
             whom a claim is asserted, if Rule 15(c)(1)(B) is satisfied and if, within
             the period provided by Rule 4(m) for serving the summons and com-
             plaint, the party to be brought in by amendment:

                    (i) received such notice of the action that it will not be prejudiced
                    in defending on the merits; and

                    (ii) knew or should have known that the action would have been
                    brought against it, but for a mistake concerning the proper party's
                    identity.

Fed. R. Civ. P. 15(c)(1)(C) (emphasis added). As the text of the rule reflects, a plaintiff

seeking to take advantage of relation back first must satisfy another subparagraph,

specifically, Rule 15(c)(1)(B). That rule requires that the later-filed complaint assert

conduct that arises out of the same “conduct, transaction, or occurrence set out” in

the initial Complaint. Fed. R. Civ. 15(c)(1)(B). Here, the defense does not dispute that

the Third Amended Complaint does just that: the claims in it arise out of the same

allegedly inadequate medical care set out in the initial Complaint.

       But the defense does dispute that the Defendants received notice of the action

on time, Fed. R. Civ. P. 15(c)(1)(C)(i), and also disputes that Shuhaiber’s lack of

knowledge as to the Defendants’ identities qualifies as a “mistake,” Fed. R. Civ. P.

15(c)(1)(C)(ii). To answer the first question—whether the Defendants had notice of



                                            5
   Case: 1:17-cv-05331 Document #: 86 Filed: 11/17/20 Page 6 of 14 PageID #:248




the suit within 90 days of the filing of the Third Amended Complaint—would require

discovery and factual development that has not yet happened. As it turns out, how-

ever, discovery is not needed, because the answer to the second question is that the

defense is right: as a matter of law, Shuhaiber’s lack of knowledge as to the identity

of the Defendants was not a “mistake” under the Civil Rules.

      Remember that the pertinent requirement is that the new defendant “knew or

should have known that the action would have been brought against it, but for a

mistake concerning the proper party’s identity.” Fed. R. Civ. P. 15(c)(1)(C)(ii) (empha-

sis added). Was Shuhaiber’s lack of knowledge of the proper party’s identity a “mis-

take” concerning that person’s identity? In support of answering yes, Shuhaiber cites

a 2010 Supreme Court case, Krupski v. Costa Crociere S.p.A., 560 U.S. 538, 541

(2010). In Krupski, a passenger tripped over a cable and fractured her leg while on

board a cruise ship owned and operated by Costa Crociere S.p.A. Id. at 541-42. The

passenger filed a lawsuit, but initially named “Costa Cruise Lines” as the defendant.

Id. at 543. Costa Cruise Lines, however, was merely the North American sales and

marketing agent for Costa Crociere, an Italian corporation. Id. By the time the pas-

senger sued and served Costa Crociere as the proper defendant in an amended com-

plaint, the statute of limitations had expired. Id. at 544-45. The district court dis-

missed the amended complaint as untimely, and the court of appeals affirmed. Id. at

546. The appellate court reasoned that the passenger either knew or should have

known the identity of the correct defendant, so the court deemed the passenger to




                                           6
   Case: 1:17-cv-05331 Document #: 86 Filed: 11/17/20 Page 7 of 14 PageID #:249




have deliberately chosen to sue Costa Cruises Lines. Thus, no “mistake” had been

committed as required by Rule 15(c)(1)(C)(ii).

      The Supreme Court held, however, that the amended complaint could relate

back to the date of the original complaint. Id. at 548. Based on the text of the Rule,

the relevant question was not what the plaintiff knew or should have known about

the proper defendant’s identity—the question is what the defendant knew or should

have known. Id. “Rule 15(c)(1)(C)(ii) asks what the prospective defendant knew or

should have known during the Rule 4(m) period, not what the plaintiff knew or should

have known at the time of filing her original complaint.” Id. (emphasis in original).

Having said that, the Supreme Court did acknowledge that what the plaintiff knew

is relevant “if it bears on the defendant’s understanding of whether the plaintiff made

a mistake regarding the proper party's identity.” Id. (emphasis added). But just be-

cause the passenger knew of both Costa entities before filing the lawsuit did not nec-

essarily mean that she did not make a “mistake” in initially suing Costa Cruise Lines.

Id. at 548-49. She still misunderstood the roles that each entity played in the acci-

dent, and that qualifies as a “mistake.” Id. at 549. So relation back could apply even

if the plaintiff knew about both Costa entities before filing the lawsuit. Id.

      The problem with applying Krupski’s holding to Shuhaiber’s case is that he did

not know the identity of the proper defendants at all. Unlike the plaintiff in Krupski,

Shuhaiber did not misunderstand the roles of the John Doe Defendants—he simply

did not know what their names were. So far, the Seventh Circuit has not decided

whether suing John Doe Defendants qualifies as a “mistake” under Rule




                                           7
   Case: 1:17-cv-05331 Document #: 86 Filed: 11/17/20 Page 8 of 14 PageID #:250




15(c)(1)(C)(ii). The district courts in this District have come to different conclusions

on this issue. Cheatham v. City of Chicago, 2016 WL 6217091, at *3 (N.D. Ill. Oct. 25,

2016) (qualifies as a mistake); Vandenburgh v. Bannockburn Police Officer Robert

Ogden, 2016 WL 403663, at *3 (N.D. Ill. Feb. 3, 2016) (does not qualify as a mistake);

White v. City of Chicago, 2016 WL 4270152, at *18 (N.D. Ill. Aug. 15, 2016) (qualifies

as a mistake). If anything, there is a “recent trend in this District [] for courts to apply

Krupski to [John Doe] cases.” Bilik v. Hardy, 2019 WL 4735394, at *4 (N.D. Ill. Sep.

27, 2019); see also Paulsen v. Abbott Laboratories, 368 F.Supp.3d 1152, 1169 (N.D.

Ill. 2019).

       Outside of this District, however, every federal Circuit that has decided this

issue has decided not to extend Krupski to suits in which John Doe Defendants are

sued as the stand-in for the later-named defendants. See, e.g., Ceara v. Deacon, 916

F.3d 208, 213 (2d Cir. 2019); Heglund v. Aitkin Cty., 871 F.3d 572, 579-80 (8th Cir.

2017); Butler v. National Community Renaissance of California, 766 F.3d 1191, 1203-

04 (9th Cir. 2014); Brown v. Cuyahoga Cty., Ohio, 517 Fed. Appx. 431, 433-34 (6th

Cir. Mar. 15, 2013) (unpublished opinion). For example, in Heglund, the Eighth Cir-

cuit relied on dictionary definitions of the word “mistake” to conclude that naming a

John Doe Defendant is not a mistake, because that word most often suggests “an

unintentional error through lack of understanding.” Heglund, 871 F.3d at 579-80 (em-

phasis added). Heglund pointed out that Krupski itself relied on dictionary definitions

that, for the most part, suggested that a “mistake” is an unintentionally wrong action:

             The Court defined mistake as “[a]n error, misconception, or misunder-
       standing; an erroneous belief.” Id. at 548 (quoting BLACK’S LAW DICTIONARY



                                             8
   Case: 1:17-cv-05331 Document #: 86 Filed: 11/17/20 Page 9 of 14 PageID #:251




      1092 (9th ed. 2009)). It also described a mistake as “a misunderstanding of the
      meaning or implication of something”; “a wrong action or statement proceeding
      from faulty judgment, inadequate knowledge, or inattention”; “an erroneous
      belief”; or “a state of mind not in accordance with the facts.” Id. at 548-49 (quot-
      ing WEBSTER’S THIRD NEW INTERNATIONAL DICTIONARY 1446 (2002)).

871 F.3d at 579 (quoting and citing Krupski, 560 U.S. at 548-59). Because only unin-

tentional actions can qualify as a “mistake,” and suing a John Doe Defendant is “not

the result of a misunderstanding or misconception,” a plaintiff cannot be said to have

made a “mistake” in suing John Doe Defendants. Id. at 580. So relation back is not

available for amended complaints that replace John Doe Defendants with the actual

names of the defendants. Id. at 581.

      This interpretation of the word “mistake” is the most faithful textual reading

of the term. The dictionary definitions cited in Krupski and Heglund do establish that,

first and foremost, a mistake is something that is wrong: an “error, misconception, or

misunderstanding,” or put another way, “a wrong action or statement,” Krupski, 560

U.S. at 548. When a plaintiff does not know the name of the proper defendant, the

plaintiff does not commit an “error”—the plaintiff is not “wrong”—when the plaintiff

lists John Doe Defendant as the stand-in party. Indeed, that is the right thing to do

when the defendant’s identity is not known. This is the plain meaning of how the

word is used in ordinary situations. Consider this: a baseball aficionado tests another

fan’s knowledge by asking, “Who won the World Series in 2009?”, and the second

responds, “I don’t know.” The questioner could not fairly reply, “Well, you just made

a mistake.” That would not make sense. If the response had been the Boston Red Sox

(or any team other than the New York Yankees), then the questioner could fairly




                                           9
  Case: 1:17-cv-05331 Document #: 86 Filed: 11/17/20 Page 10 of 14 PageID #:252




reply, “No, you just made a mistake—it was the Yankees.” The bottom line is that the

plain and ordinary meaning of the word “mistake” does not describe what a plaintiff

does when the plaintiff correctly sues John Doe Defendants in a complaint when the

identity of the proper defendants is not yet known. And there are no other textual or

contextual clues in Rule 15 that point to a specialized meaning of “mistake” for the

Rule.

        It is true that, as noted earlier, some decisions have applied Krupski to suits

against John Doe Defendants. In doing so, the decisions primarily highlight one par-

ticular aspect of one of the dictionary definitions of “mistake” cited in Krupski. Spe-

cifically, Webster’s Third New International Dictionary defines “mistakes” as “a

wrong action or statement proceeding from faulty judgment, inadequate knowledge,

or inattention.” Krupski, 560 U.S. at 548-49 (emphasis added). The decisions that

apply Krupski to John Doe Defendants point out that action taken out of “inadequate

knowledge” is part of the definition, and that is what plaintiffs in the dark are doing

when they sue John Doe Defendants—acting out of “inadequate knowledge.” E.g.,

White v. City of Chicago, 2016 WL 4270152, at *16 (N.D. Ill. Aug. 15, 2016); see also

Haroon v. Talbott, 2017 WL 4280980, at *6 (N.D. Ill. Sep. 27, 2017). The problem with

this reasoning is that it divorces “inadequate knowledge” from the rest of the diction-

ary definition. The subject of the definition is “a wrong action or statement.” Krupski,

560 U.S. at 548 (emphasis added) (quoting WEBSTER’S THIRD NEW INTERNATIONAL

DICTIONARY 1446 (2002)). As explained earlier, it simply is not “wrong” for a plaintiff

who does not know the identity of the proper defendant to sue a John Doe Defendant




                                          10
  Case: 1:17-cv-05331 Document #: 86 Filed: 11/17/20 Page 11 of 14 PageID #:253




as the stand-in. Suing a John Doe Defendant “accurately convey[s]” that the plaintiff

does not know the defendant’s identity. Heglund, 871 F.3d at 580 (emphasis added).

      It is also true, as the decisions that apply Krupski to John Doe Defendants

point out, that Krupski does instruct that the relevant question is the defendant’s

knowledge about whether the action would have been brought against the defendant

but for a mistake about identity. 560 U.S. at 548. After all, that is what the text of

Rule 15(c)(1)(C)(ii) demands. But if naming a John Doe Defendant is by definition not

a “mistake,” then necessarily Rule 15(c)(1)(C)(ii) cannot be satisfied, because the de-

fendant—as a matter of law—cannot have known that the plaintiff made a mistake

by suing a John Doe Defendant. Viewing the complaint’s targeting of a John Doe

Defendant from the perspective of the defendant does not change anything.

      No doubt that there are sound policy reasons to allow an amended complaint

to relate back to an original complaint naming John Doe Defendants, especially if the

proper defendants know that they would have been sued but for the plaintiff’s lack of

knowledge. If the defendants would not otherwise be prejudiced, then there ought to

be a strong preference for resolving suits on their merits, rather than on a statute of

limitations. But this policy-making rationale cannot override the plain meaning of

the Rule’s text. Indeed, it appears that the Civil Rules Advisory Committee consid-

ered—but rejected—adding “lack of information” to Rule 15(c) as a basis for relation

back. Specifically, in 2006, the Committee considered “whether to expand the concept




                                          11
   Case: 1:17-cv-05331 Document #: 86 Filed: 11/17/20 Page 12 of 14 PageID #:254




of ‘mistake’ by adding ‘or lack of information.’” Minutes of the Civil Rules Advisory

Committee at 26 (May 2006).3 The Committee described the problem this way:

      “[M]istake” is read to cover only a claimant who erroneously believes that the
      right defendant has been identified. If the claimant knows that it cannot iden-
      tify the proper defendant, there is no “mistake,” but only ignorance. This inter-
      pretation could easily be changed by adding four words: “mistake or lack of
      information.”

Id. at 24-25 (underlining in original). So the Committee’s interpretation of “mistake”

did not include the naming of John Doe Defendants. On the plus side of adding “lack

of information,” the Committee noted that aiding plaintiffs who sue unknown police

officers “seems attractive in this setting.” Id. at 26. But the Committee also acknowl-

edged the possibility of “broad intrusions on limitations periods.” Id. Ultimately, the

Committee decided that the “balance between difficulty and need seems close,” so it

decided to cease consideration of the amendment. Id. at 26-27.

      Given this prior consideration of the policy balance, there is all the more reason

to stick with the plain meaning of the Rule and leave it to rule-makers to consider

the issue. See Heglund, 871 F.3d at 581 (“There may well be sound policy arguments

for permitting relation back when a plaintiff amends a John Doe pleading … . But we

think these concerns are best directed to the rulemakers, because it would unduly

strain the plain language of the present rule to say that Rule 15(c) encompasses the

[plaintiff’s] amendment.”).




      3Available at https://www.uscourts.gov/rules-policies/archives/meeting-minutes/advi-
sory-committee-rules-civil-procedure-may-2006.


                                           12
  Case: 1:17-cv-05331 Document #: 86 Filed: 11/17/20 Page 13 of 14 PageID #:255




                                B. Equitable Tolling

      One final point is worth addressing: Shuhaiber’s response brief makes a nod

at the possibility of equitable tolling as a way around the statute of limitations prob-

lem. Pl.’s Resp. at 6. Equitable tolling “permits a plaintiff to sue after the statute of

limitations has expired if through no fault or lack of diligence on his part he was

unable to sue before … . He might have been injured and known he was injured …

yet have been unable despite all reasonable diligence to learn that he had been in-

jured by a wrongful act or to learn the wrongdoer’s identity.” Singletary v. Continental

Illinois Nat. Bank & Trust Co. of Chicago, 9 F.3d 1236, 1241 (7th Cir. 1993). Shuhai-

ber seems to invoke this doctrine by arguing that the Defendants had “exclusive con-

trol” over the information that he needed to identify the individual defendants. Pl.’s

Resp. at 6. Because the Defendants delayed providing this necessary information un-

til after the statute of limitations had expired, Shuhaiber could not have amended his

complaint on time. Id.

      But Shuhaiber only “seems” to invoke equitable tolling because he does not

actually explicitly say that he is relying on the doctrine: the term “equitable tolling”

does not appear in the response brief. What’s more, the response brief does not cite

any cases involving equitable tolling; does not set forth the standard for equitable

tolling; and does not address whether he was reasonably diligent in attempting to




                                           13
   Case: 1:17-cv-05331 Document #: 86 Filed: 11/17/20 Page 14 of 14 PageID #:256




identify the defendants. So he has not adequately developed the argument, and has

forfeited it.

                                  IV. Conclusion

       For the reasons discussed above, the Defendants’ motion for judgment based

on the statute of limitations is granted. The status hearing set for November 20, 2020

is vacated. Final judgment shall be entered.



                                                    ENTERED:


                                                          s/Edmond E. Chang
                                                    Honorable Edmond E. Chang
                                                    United States District Judge


DATE: November 17, 2020




                                         14
